DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the picture made by the projection section that merges and radiates the laser beams from the light source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Because of their dependency, claims 4-15 are necessarily rejected. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the following.
Regarding claim 1, Applicant recites “A moving body that gains propulsion through a fan, comprising: at least one light source that emits a laser beam, wherein the light source has its heat dissipation efficiency enhanced by air that is blasted by the fan.” It is unclear, as recited, how the light source has its heat dissipation efficiency enhanced by air that is blasted by the fan, since is there no clear structural relation between the light source and the fan.
Regarding claim 2, Applicant recites “a light emitting section that emits fluorescence by being irradiated with the laser beam emitted from the light source.” It is unclear, as recited, how the light emitting section emits fluorescence by being irradiated by the laser beam emitted by the 
Regarding claim 3, Applicant recites “a projection section that shows a picture by merging and radiating the laser beams emitted from the light sources.” As recited, it is unclear how the projection section structurally relates to the three light sources and how the projection section produces a picture by merging the three light sources, since it is unclear where the light sources are placed in order to produce a picture by using the light sources. There are also elements missing in the claim between the light sources and the projection section that would cause the projection section to produce or show a picture. 
As best understood, the following rejection applies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2015/0245516).

Regarding using the air moved by the  fan of Christensen in order to promote heat dissipation away from the light sources, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the aforementioned promotion of heat dissipation away from the light sources, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, as shown in figures 3-4, which show that where the fan blades are placed with respect to arms 102,202,302 and 402 would cause at least some air flow into the arm affecting the light sources, in order to perform a head dissipating function, would have been apparent to and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (2015/0245516) and further in view of Zhou et al (EP 2 772 439).

Regarding claim 4, Christensen discloses a body section (500); and an arm section that extends from the body section and supports the fan ((100-400). Christensen does not specifically disclose the light source being provided within the arm section, but emitting light into the arm 
Regarding the arm section of Christensen being provided with a light source, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Christensen with the light source being provided within the arm section as taught by Zhou, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing the light source of Christensen within the arm section as taught by Zhou would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, this case providing illumination in a predetermined direction. 

Claim 2, 3, 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875